DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is unclear what the bounds of the relative phrase “substantially centered” are.  It is unclear from the specification, claims, and skill in the art to what degree of centering is required by the claims.

Claim 1 is indefinite because it is unclear if “the signal indicative of the voltage drop across the variable element” in lines 21 and 22 of the claim are the same as “the signal indicative of the voltage drop across the variable element” in lines 18 and 19 of the claim.  Alternatively, “the signal indicative of the voltage drop across the variable element” lacks antecedent basis.
Claim 8 is indefinite because it depends from a cancelled claim.  It is unclear from what claim claim 8 depends.
Claim 10 is indefinite because it is unclear how a sensor can be indicative of a distance to a magnetic source.  It appears that Applicant might be claiming that the sensor generates a response that is indicative of said distance.  It is unclear what structural limitation, if any, is implied by “a sensor indicative of a distance to a magnetic source”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. PG Pub. No. 2010/0094116 A1 to Silverstein, in view of U.S. PG Pub. No. 2011/0074406 A1 to Mather et al., in view of U.S. PG Pub. No. 2012/0166122 A1 to Bottinelli et al., in view of U.S. PG Pub. No. 2005/0200352 A1 to Haga et al., and in view of U.S. PG Pub. No. 2009/0063081 A1 to Xu.
Regarding claims 1 and 2, Silverstein discloses a sensor circuit system for identifying a surgical target, comprising an emitter with a magnetic source configured to be disposed on a distal side of the surgical target and a sensor circuit for detecting the magnetic source emitter (see Figs. 10A, 13-15, and 67-70 and para 134 and 135).
Silverstein does not specifically provide the details of the sensor but notes that a variety of magnetic detectors can be used.
Bottinelli discloses a sensor circuit system for identifying a magnetic target, comprising: a sensor circuit comprising a plurality of sensors arranged in a plane substantially; a plurality of circuit legs interconnecting the plurality of sensors, each sensor disposed on a respective circuit leg and including a variable element; and a voltage source connected to each of the circuit legs for inducing an output signal based on the orientation of the plurality of sensors relative to the axis (see Figs. 1 and 2 and para 4, 5, 8-10, 12-14, and 40-53, noting sensors 2a-d along interconnecting legs and voltage source Vs).
Examiner notes that a plurality of sensor arranged in a plane substantially orthogonal to an axis passing through the surgical target, the axis defined by an emitter disposed on a distal side of the surgical target and the output signal matching a predetermined value when the plane is orthogonal to the axis and the axis is substantially centered between the sensors are merely intended use limitations that impart no structural limitations on the claimed sensor or system.  Moreover, the combined device of Silverstein and Bottinelli is capable of performing 
It would have been obvious to one of skill in the art to have substituted the generic magnetic sensor of Silverstein for the more specific magnetic sensor of Bottinelli because doing so would provide the predictable result of sensing the magnetic target emitter of Silverstein with the magnetic sensor of Bottinelli and allowing for offset compensation to reduce the negative effects of extraneous magnetic fields like the magnetic field of the Earth.  
Examiner notes that the reason to substitute the sensor of Silverstein for that of Bottinelli applies for each instance where upon Bottinelli is relied.  The reason to combine Silverstein with Bottinelli will not be repeated but is rather incorporated by reference for each dependent claim.
As above noted, it appears that Bottinelli discloses a planar device.  A non-planar device would not function as described in Bottinelli.  However, as additional evidence of a planar device, Examiner notes that Mather discloses a similar Wheatstone bridge magnetic field sensor that is planar (see Figs. 1 and 2 and para 17, 18, and 24-27).
It would have been obvious to one of skill in the art to have combined the teachings of Bottinelli with the further teachings of Mather because doing so would predictably measure magnetic fields in a planar direction, such as the X, Y, or Z directions.
Further, Haga discloses a similar magnetic field detection circuit, a fixed element connected to each of the legs, the fixed element having a response to the voltage source independent of the magnetic source; and a calibration reference between the fixed element and voltage source, the calibration reference indicative of a voltage drop across the fixed 
Examiner notes that Bottinelli teaches that outside fields create noise and that said noise should be cancelled or offset (see Figs. 1 and 2 and para 4, 5, 8-10, 12-14, and 40-53).
It would have been obvious and predictable to have combined the teachings of Bottinelli and Haga because doing so would predictably allow outside fields and noise to be offset and eliminated from sensor circuit measurements as already suggested in Bottinelli.  Essentially, the combination of Bottinelli with the fixed resistor and calibration reference scheme of Haga would have been an obvious substitution of one noise offset scheme for another to achieve the benefit of reducing noise and increasing sensor quality.
Lastly, Bottinelli and Haga disclose circuit means to perform offsets. 

It would have been obvious and predictable to have combined the teachings of XU, Haga, and Bottinelli because doing so would have provided a predictable computer automated system for adjusting offsets of a magnetic sensor circuit so that optimal readings could be taken and so that fine calibration could occur.
With further regard to claim 2, Bottinelli discloses a device, wherein the sensors are magnetic sensors responsive to a strength and orientation of the emitted magnetic field (see Figs. 1 and 2 and para 4, 5, 8-10, 12-14, and 40-53).
Regarding claim 4, Haga discloses a similar magnetic field detection circuit, further comprising a fixed element that has a fixed response to the voltage source independent from the emitter and responsive to the voltage source for calibration with the other circuit legs (see Fig. 2 and para 26, 27, 30, 40, 52-66, noting the arrangement of resistor R1 and/or R2 in Fig. 2).  Further, Haga discloses a device, wherein the fixed element is a static resistor having a linear response to the voltage source unaffected by the magnetic field and further comprising a calibration reference defined by a terminal on the circuit leg between the fixed element and the voltage source, the calibration reference configured for computing a conditioning 
Examiner notes that Bottinelli teaches that outside fields create noise and that said noise should be cancelled or offset (see Figs. 1 and 2 and para 4, 5, 8-10, 12-14, and 40-53).
It would have been obvious and predictable to have combined the teachings of Bottinelli and Haga because doing so would predictably allow outside fields and noise to be offset and eliminated from sensor circuit measurements as already suggested in Bottinelli.  Essentially, the combination of Bottinelli with the fixed resistor and calibration reference scheme of Haga would have been an obvious substitution of one noise offset scheme for another to achieve the benefit of reducing noise and increasing sensor quality.
Regarding claim 8, Haga discloses a similar magnetic sensing circuit, wherein the fixed element is connected in series between the voltage source and the sensor, the calibration reference providing a signal indicative of a current flow based on the sensor, the current flow consistent through the sensor and the calibration reference and the signal indicative of a voltage drop across the calibration reference (see Fig. 2 and para 26, 27, 30, 40, 52-66).
It would have been obvious and predictable to have combined the teachings of Bottinelli and Haga because doing so would predictably allow outside fields and noise to be offset and eliminated from sensor circuit measurements as already suggested in Bottinelli.  Essentially, the combination of Bottinelli with the fixed resistor and calibration reference scheme of Haga would have been an obvious substitution of one noise offset scheme for another to achieve the benefit of reducing noise in the signal and increasing sensor signal quality.
Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bottinelli, in view of Mather, in view of Haga, and in view of Xu.
Regarding claim 10, Bottinelli discloses a sensor    circuit    system    comprising: a sensor circuit including: a plurality of legs disposed in a coplanar arrangement, each leg of the plurality of legs having a sensor indicative of a distance to a magnetic source, each sensor including a variable element, a voltage source connected to each of the legs, the voltage source inducing an output, signal based on the orientation of the sensor relative to an axis centered between the variable elements, the output signal matching a predetermined value when a plane defined by the legs is normal to the axis, and the variable element has a variable resistance in response to the voltage source of the magnetic source (see Bottinelli Figs. 1 and 2 and para 4, 5, 8-10, 12-14, and 40-53 and Haga Fig. 2 and para 26, 27, 30, 40, 52-66).
As above noted, it appears that Bottinelli discloses a planar device.  A non-planar device would not function as described in Bottinelli.  However, as additional evidence of a planar device, Examiner notes that Mather discloses a similar Wheatstone bridge magnetic field sensor that is planar (see Figs. 1 and 2 and para 17, 18, and 24-27).
It would have been obvious to one of skill in the art to have combined the teachings of Bottinelli with the further teachings of Mather because doing so would predictably measure magnetic fields in a planar direction, such as the X, Y, or Z directions.
Further, Haga discloses a similar magnetic sensing circuit, comprising a fixed element, wherein the fixed element has a response to the voltage source independent of the magnetic source (see Fig. 2 and para 26, 27, 30, 40, 52-66, noting the arrangement of resistor R1 and/or R2 in Fig. 2).  Haga also discloses a device with a fixed element capable of a fixed response to 
Both Bottinelli and Haga disclose a circuit, a calibration reference defined by a terminal on each of the legs between the fixed element and the voltage source, the calibration reference indicative of a voltage drop across the fixed element (see Bottinelli Figs. 1 and 2 and para 4, 5, 8-10, 12-14, and 40-53 and Haga Fig. 2 and para 26, 27, 30, 40, 52-66).
It would have been obvious and predictable to have combined the teachings of Bottinelli and Haga because doing so would predictably allow outside fields and noise to be offset and eliminated from sensor circuit measurements as already suggested in Bottinelli.  Essentially, the combination of Bottinelli with the fixed resistor and calibration reference scheme of Haga would have been an obvious substitution of one noise offset scheme for another to achieve the benefit of reducing noise and increasing sensor quality.
Lastly, Bottinelli and Haga disclose circuit means to perform offsets. 
However, Xu discloses a similar Wheatstone bridge detector with offset compensation wherein a processor and memory are used for modifying the output signal to accommodate a variance between the strength of the signals received by each of the sensors and comparing the modified output signal and matching the predetermined value based on the modified output signal (see para 4, 5, and 15).  In combination with Haga Xu discloses calculating a signal indicative of a voltage drop across the fixed element and the voltage source (see above citations to Haga and XU).

Regarding claim 11, Bottinelli discloses a circuit, wherein the plurality of legs and corresponding sensors define a modified wheatstone bridge, and the calibration reference is responsive to a current flow in the respective leg (see Figs. 1 and 2 and para 4, 5, 8-10, 12-14, and 40-53).
Additionally or alternatively, Haga discloses a circuit, wherein the calibration reference is responsive to a current flow in the respective leg (see Fig. 2 and para 26, 27, 30, 40, 52-66).  
It would have been obvious and predictable to have combined the teachings of Bottinelli and Haga because doing so would predictably allow outside fields and noise to be offset and eliminated from sensor circuit measurements as already suggested in Bottinelli.  Essentially, the combination of Bottinelli with the fixed resistor and calibration reference scheme of Haga would have been an obvious substitution of one noise offset scheme for another to achieve the benefit of reducing noise and increasing sensor quality.
Regarding claim 12, Haga discloses a similar magnetic sensor circuit, wherein the fixed element is in series with each of the variable elements and have a common current level as the corresponding sensor element (see Fig. 2 and para 26, 27, 30, 40, 52-66).  
It would have been obvious and predictable to have combined the teachings of Bottinelli and Haga because doing so would predictably allow outside fields and noise to be offset and eliminated from sensor circuit measurements as already suggested in Bottinelli.  Essentially, the 
Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bottinelli, Mather, Haga, Xu as applied to claim 12 above, and further in view of Xu.
Regarding claims 13 and 14, Haga further comprising a processor and memory, for augmenting a signal received from the calibration reference such that augmented signal from each of the calibration references is the same when each of the sensors is the same distance from the magnetic source and for computing a consistent signal from each of the legs when the plane defined by the legs is normal to an axis centered between sensors (see Fig. 2 and para 26, 27, 30, 40, 52-66).  
It would have been obvious and predictable to have combined the teachings of Bottinelli and Haga because doing so would predictably allow outside fields and noise to be offset and eliminated from sensor circuit measurements as already suggested in Bottinelli.  Essentially, the combination of Bottinelli with the fixed resistor and calibration reference scheme of Haga would have been an obvious substitution of one noise offset scheme for another to achieve the benefit of reducing noise and increasing sensor quality.
Lastly, Bottinelli and Haga disclose circuit means to perform offsets. 
However, Xu discloses a similar Wheatstone bridge detector with offset compensation wherein a processor and memory are used for modifying the output signal to accommodate a variance between the strength of the signals received by each of the sensors and comparing the 
It would have been obvious and predictable to have combined the teachings of XU, Haga, and Bottinelli because doing so would have provided a predictable computer automated system for adjusting offsets of a magnetic sensor circuit so that optimal readings could be taken and so that fine calibration could occur.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
Applicant does not appear to make specific arguments regarding the 103 rejections over Bottinelli and Haga.  The combination of references reads on the present claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793